713 N.W.2d 776 (2006)
475 Mich. 859
Dale L. SMITH, Next Friend of Juan Rodela, Jr., a Minor, Plaintiff-Appellant,
v.
PARENTS & TEACHERS TOGETHER, a/k/a Patt, and Rick McNeil, Melissa Renner and Michelle Palpant, Defendants-Appellants, and
Kristen Isom, James Hartley, Debi Wagner, Lori Cole, and Judy Hayes, Defendants.
Docket No. 130202. COA No. 254876.
Supreme Court of Michigan.
May 24, 2006.
On order of the Court, the application for leave to appeal the November 15, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.